[Cite as State v. McElroy, 2017-Ohio-5856.]


                                   IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                        LAKE COUNTY, OHIO


STATE OF OHIO,                                   :      OPINION

                 Plaintiff-Appellee,             :
                                                        CASE NOS. 2016-L-119
        - vs -                                   :                2016-L-120
                                                                  2016-L-121
JOHNNY R. MCELROY, JR.,                          :

                 Defendant-Appellant.            :


Criminal Appeals from the Lake County Court of Common Pleas, Case Nos. and 2016
CR 000282, 2015 CR 000965 and 2015 CR 000966.

Judgment: Affirmed.


Charles E. Coulson, Lake County Prosecutor, and Teri R. Daniel, Assistant Prosecutor,
Lake County Administration Building, 105 Main Street, P.O. Box 490, Painesville, OH
44077 (For Plaintiff-Appellee).

Johnny R. McElroy, Jr., pro se, PID: A683-512, Lake Erie Correctional Institution, P.O.
Box 8000, 501 Thompson Road, Conneaut, OH 44030 (Defendant-Appellant).



COLLEEN MARY O’TOOLE, J.

        {¶1}     Appellant, Johnny R. McElroy, Jr., appeals from the October 26, 2016

judgments of the Lake County Court of Common Pleas, denying his pro se motions to

receive concurrent sentences without a hearing.         Because the trial court lacked

jurisdiction to modify appellant’s sentences from consecutive to concurrent once his

incarceration had begun, we affirm.
       {¶2}    This matter involves three separate cases, Case Nos. 2015 CR 000965,

2015 CR 000966, and 2016 CR 000282. On April 19, 2016, appellant waived his right

to have his cases presented to a grand jury and pleaded guilty by way of informations.

In Case No. 2015 CR 000965, appellant entered a guilty plea to complicity to burglary, a

felony of the third degree, in violation of R.C. 2923.03(A)(2) and 2911.12(A)(3). In Case

No. 2015 CR 000966, appellant entered guilty pleas to complicity to theft from a person

in a protected class, a felony of the fourth degree, in violation of R.C. 2923.03(A)(2) and

2913.02(A)(1), and complicity to forgery, a felony of the fifth degree, in violation of R.C.

2923.03(A)(2) and 2913.31(A)(3). In Case No. 2016 CR 000282, appellant entered a

guilty plea to complicity to burglary, a felony of the third degree, in violation of R.C.

2923.03(A)(2) and 2911.12(A)(3).

       {¶3}    On May 31, 2016, the trial court sentenced appellant on all three cases.

In Case No. 2015 CR 000965, appellant was sentenced to 18 months in prison. In

Case No. 2015 CR 000966, appellant was sentenced to nine months on each count, to

be served concurrently. In Case No. 2016 CR 000282, appellant was sentenced to 18

months in prison. The sentences in the two 2015 cases were ordered to be served

concurrent to each other and consecutive to the 2016 case, for a total of three years in

prison.

       {¶4}    Thereafter, appellant filed pro se motions to receive concurrent sentences.

On October 26, 2016, the trial court denied his motions for sentence modification

without a hearing.      Appellant filed timely pro se appeals and asserts the following

assignment of error:1


1. Appellant’s three appeals, Case Nos. 2016-L-119, 2016-L-120, and 2016-L-121, were consolidated by
this court for all purposes.


                                                 2
       {¶5}   “The trial court abused its discretion for failing to hold an evidentiary

hearing prior to overruling appellant’s motion to receive concurrent sentences.”

       {¶6}   As stated, appellant’s sentences in the two 2015 cases were ordered to be

served concurrent to each other and consecutive to the 2016 case, for a total of three

years in prison. Each of appellant’s written plea agreements reveal that he understood

that the sentences in all three cases could be run consecutively. Appellant later filed

pro se motions for sentence modification, i.e., from consecutive to concurrent, following

his incarceration.

       {¶7}   On appeal, appellant raises an allied offense argument. However, we find

that the issue of whether the trial court had jurisdiction to consider appellant’s motions

for sentence modification is determinative to the outcome of this appeal.

       {¶8}   Appellant’s pro se motions can best be characterized as motions to modify

his sentences since he sought to modify, not vacate, his sentences.         See State v.

Archibald, 11th Dist. Lake Nos. 2014-L-005 and 2014-L-006, 2014-Ohio-4314, ¶21.

“However, ‘(o)nce a trial court has carried into execution a valid sentence, the court no

longer has the power to modify that sentence absent statutory authority to do so. State

v. Longmire, 11th Dist. Portage No. 2001-P-0014, 2002-Ohio-7153, ¶14. Thus, a trial

court does not have jurisdiction to modify a valid sentence of imprisonment once

imprisonment has begun. Id. at ¶15.” Archibald, supra, at ¶21; see also Longmire,

supra, at ¶15-16 (a trial court does not have jurisdiction to modify a valid sentence of

imprisonment once imprisonment has begun except to correct a void sentencing order

or a clerical mistake).




                                            3
      {¶9}   In this case, appellant requested the trial court to amend his prison term

from consecutive to concurrent sentences. Appellant did not allege that his sentences

had to be modified to correct a void sentencing order or a clerical mistake. Thus, the

trial court lacked jurisdiction to entertain appellant’s pro se motions for sentence

modification. Archibald, supra, at ¶21; Longmire, supra, at ¶15-17.

      {¶10} For the foregoing reasons, appellant’s sole assignment of error is not well-

taken. The judgments of the Lake County Court of Common Pleas are affirmed.



TIMOTHY P. CANNON, J., concurs,

DIANE V. GRENDELL, J., concurs in judgment only.




                                           4